Citation Nr: 0909016	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for tinea 
pedis, currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 until July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia which continued a noncompensable 
evaluation, effective June 28, 2002.  

In August 2008, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A review 
of the record reflects that during the August 2008 Travel 
Board hearing the Veteran's testimony raised the claim of 
entitlement to service connection for a skin condition 
affecting the hands, legs, back and chest.  These claims have 
not been adjudicated and are REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's service-connected bilateral tinea pedis did not 
manifest with exfoliation, exudation or itching, involving an 
exposed surface or extensive area; nor did it manifest by at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral tinea 
pedis have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (2002), 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Codes 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102 and 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July 2002 and June 2005 that fully 
addressed all notice elements.  

During the pendency of the appeal, however, the Court held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In this case, a letter the notice requirements under 
38 C.F.R§ 3.159(b)(1) was sent to the Veteran in June 2005, 
prior to the initial RO decision that is the subject of this 
appeal. The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence. 

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim. It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records 
(STRs), VA outpatient treatment records (OTRs) and private 
medical records (PMRs).  The veteran submitted lay statements 
in support of his claim.  Additionally, the veteran was 
afforded VA examinations in June 2004, September 2005 and 
February 2006.  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.

The Veteran contends that his service-connected tinea pedis 
is more severe than the current noncompensable rating 
reflects.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, a more recent decision of the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The VA 
examinations' factual findings are detailed below. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained. Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

As noted above, the veteran's skin disability was evaluated 
under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  
However, the regulations used to evaluate diseases and 
injuries of the skin changed during the pendency of the 
appeal.  VA's General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114. 

The Board notes that prior to August 30, 2002, at the time 
the veteran applied for benefits, June 2002, tinea pedis was 
not specifically listed as a disability under 38 C.F.R. 
§ 4.118.  An evaluation could be made under the eczema 
provisions of Diagnostic Code (DC) 7806 (see 38 C.F.R. § 
4.118 (2002).  Under that provision, a noncompensable 
evaluation was assigned for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is assigned for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  

Another potentially applicable DC at the time of the 
Veteran's application was DC 7804 which allowed for the 
assignment of a 10 percent evaluation for scars, superficial, 
tender and painful on objective demonstration.  

Effective August 30, 2002, under 38 C.F.R. § 4.118, DC 7813 
(2008), dermatophytosis (ringworm: of body, tinea corporis; 
of head, tinea capitis; of feet, tinea pedis; of beard area, 
tinea barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.

Under the revised code, DC 7806 for dermatitis or eczema 
provides for a noncompensable evaluation when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent rating is 
assigned when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period. 

The Board notes that the ratings for the skin were again 
amended on October 23, 2008.  Specifically, these amendments 
concerned 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
Schedule for Rating Disabilities, Evaluation of Scars, 73 
Fed. Reg. 54,708 (September 23, 2008).  It appears DC 7806 
was not affected by the revised provisions effective October 
23, 2008.  Therefore, the Board refers to the previous 
provisions, DC 7806, under the rating criteria discussed from 
August 30, 2002.  

Analysis

Turning to the relevant medical evidence of record, the 
assorted private medical records dating from 1988 until 
October 1999 revealed complaints and treatment for tinea 
pedis.  The records indicated the Veteran responded to 
treatment of Lamisil cream, Fungoid Tincture and purple 
powder.  

The Veteran was afforded a VA examination in June 2004.  The 
examiner noted that the Veteran reported a fungal rash since 
1969.  The Veteran described dermatitis of his feet that 
caused scaling, warmth, redness itching, swelling and pain.  
He also described knots on the insoles of his feet.  The 
Veteran stated that he had warts frozen off his feet in 1969.  
The examiner noted that the Veteran had used: Lamisil, 
Oxistat, Fulvicin-PG, Sporanox, Benedryl and Mycelex cream 
and that the Veteran indicated good responses to all the 
medications with little to no side effects.  

Further, the examiner noted that in regard to a fungal rash 
there was no current activity and therefore, the percent of 
exposed body involved zero percent and no scarring or 
disfigurement noted.  The examiner diagnosed tinea pedis well 
controlled.  In November 2004, the same examiner reviewed the 
Veterans' claims file and offered an addendum to the June 
2004 examination.  The VA examiner opined that the Veteran's 
tinea pedis was related to service however, it was now very 
well controlled with minimal therapy.  The examiner opined 
that the only severe or disabling tinea pedis the Veteran 
suffered was temporary.  

The Veteran was provided another VA examination in September 
2005.  The examiner noted that the Veteran developed a 
Poikiloderma Civatte secondary to steroid cream use.  The 
Veteran complained of pain and pruritis with flare ups.  Upon 
examination the examiner observed the Veteran's face and neck 
showed chronic solo dermatitis.  His chest region showed 
telangiectasias, thinning skin with some acne pustules that 
compromised 0% of exposed skin and 4.5% of his entire body.  
The Veteran's hands and upper extremities showed chronic 
dermatitis as well as multiple scattered actinic keratoses.  
The Veteran had no active rash.  A foot examination revealed 
bilateral onychomycosis and some tinea pedis noted on the 
edges of the heels.  The examiner noted that the percent of 
the exposed body involved was 0% and 1.8% of the entire body.  

Subsequent to the October 2005 rating decision, the Veteran 
was afforded another VA examination in February 2006.  The 
examiner reviewed the claims file and examined the Veteran.  
The examiner noted only slight scaling on the web spaces of 
the feet and oncychomycosis of the toes that was related to 
service.  The Veteran's moccasin areas were clear and his 
nails were clear.  The examiner opined that the Poilkiloderma 
of Civatte with skin atrophy on his chest due to steroid use 
was not related to active service or his service-connected 
tinea pedis.  Further, the examiner opined that none of the 
Veteran's current musculoskeletal complaints were related to 
his service-connected tinea pedis.  

In light of the above medical evidence and rating criteria, 
an evaluation in excess of the assigned noncompensable rating 
(0 percent ) for tinea pedis is not warranted under either 
the old or new criteria.  Under the old criteria, there is no 
indication that the tinea pedis involved exfoliation, 
exudation or itching involving an exposed surface or 
extensive area under DC 7806.  The September 2005 VA examiner 
noted that the Veteran had no active rash.  A foot 
examination revealed bilateral onychomycosis and some tinea 
pedis noted on the edges of the heels.  The examiner noted 
that the percent of the exposed body involved was 0% and 1.8% 
of the entire body.  

There is also no medical evidence of scaring pursuant to 
Diagnostic Code 7804 under the old criteria, which allowed 
for the assignment of a 10 percent evaluation for scars, 
superficial, tender and painful on objective demonstration.  
In fact, the February 2006 VA examiner noted only slight 
scaling on the web spaces of the feet and oncychomycosis of 
the toes was related to service.  The Veteran's moccasin 
areas were clear and his nails were clear.  


There is also no medical evidence of record that warrants the 
assignment of a higher rating under the revised regulations 
effective August 30, 2002, under DC 7813, which provides that 
tinea pedis is to be rated under dermatitis or eczema 
pursuant to DC 7806.  As stated above, VA foot examinations 
revealed bilateral onychomycosis and tinea pedis on the edges 
of the heels.  The examiners noted that the percent of the 
exposed body involved was 0% and 1.8% of the entire body.  
Applying the examination results to the DC 7806 provisions 
above require the assignment of the noncompensable rating due 
to the less than 5 percent of the body criteria.  

Furthermore, the June 2004 VA examiner noted that the 
Veteran's tinea pedis was related to service however, it was 
very well controlled with minimal therapy.  The examiner 
opined that the only severe or disabling tinea pedis the 
Veteran suffered was temporary.  The Board notes that the 
medical evidence of record, specifically the private medical 
records from 1988-1999 and the June 2004 VA examination, 
detailed treatments and revealed the Veteran's tinea pedis 
responded to topical treatments.  In addition, the February 
2006 VA examiner noted only slight scaling on the web spaces 
of the feet and oncychomycosis of the toes that was related 
to service.  The Veteran's moccasin areas were clear and his 
nails were clear.  

The Board notes that the Veteran has consistently reported 
tinea pedis and has offered lay statements and Travel Board 
testimony to support of his claim.  In the April 2003 and 
June 2005 lay statements the Veteran related his worsening 
tinea pedis conditions to active service.  In addition, in 
August 2008, the Veteran testified that his feet wore sore 
and itchy.  While the Veteran contends that the service-
connected disorder has increased in severity, as a layperson 
he is only competent to report observable symptoms - not 
clinical findings which are applied to VA's Schedule for 
Rating Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

In sum, as discussed supra, the Board in addition to the past 
regulations has considered rating the Veteran's disability 
under the provisions for the application of other skin codes.  
According to the VA examinations, the bilateral foot fungus 
did not interfere with any range of motion.  Therefore, DC 
7801 for scars, other than head, face, or neck, that are deep 
or that cause limited motion is not for application.  The 
tinea pedis does not cover an area greater than 144 square 
inches, so a compensable evaluation under DC 7802 for scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion is not warranted.  There is not a 
frequent loss of covering of skin over the tinea pedis, so DC 
7803 for superficial scars is not for application.  There are 
no scars painful on examination, so DC 7804 is not for 
application.  As there is no limited motion due to the tinea 
pedis, DC 7805 is also not for application.  Finally, as 
stated above, there is no evidence showing that at least 5 
percent, but less than 20 percent of the Veteran's entire 
body or exposed areas are covered by the fungus.  There is 
also no evidence that shows that the Veteran has underwent 
intermittent systemic therapy during the course of this 
appeal.  Consequently, a compensable evaluation is not 
warranted under DC 7806.

In addition, the evidence of record contains no factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  Therefore, the assignment of staged ratings 
would not be necessary. Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Further, the Board finds that there is no indication that the 
Veteran's tinea pedis reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis.  The tinea pedis is not 
productive of marked interference with employment or required 
any periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Indeed, the medical evidence of record, the June 
2004 VA examination, stated that the Veteran retired from his 
occupation due to arthritis and a heart attack in 1997.  
Further, the VA examiner noted that the tinea pedis did not 
affect his daily or recreational activities.  This, and the 
above medical evidence, clearly shows that the Veteran's 
service-connected tinea pedis does not produce "marked 
interference" with employment.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1). See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER


A compensable evaluation for service-connected bilateral 
tinea pedis is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


